Case 1:18-cv-03274-DDD-KMT Document 22 Filed 12/01/20 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-03274-DDD-KMT

  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.

  1.     $57,910.00 IN UNITED STATES CURRENCY,
  2.     3 ASSORTED FIREARMS,

              Defendants.
  ______________________________________________________________________________

                          FINAL ORDER OF FORFEITURE
  ______________________________________________________________________________

         THIS MATTER comes before the Court on the United States’ Unopposed Motion for

  Final Order of Forfeiture. The Court having reviewed said Motion FINDS that:

         1.      The United States commenced this civil forfeiture action pursuant to 21 U.S.C.

  § 881. (Doc. 1);

         2.      The facts and verifications as set forth in the Verified Complaint for Forfeiture in

  Rem provide probable cause and an ample basis by a preponderance of the evidence for a final

  judgment and order of forfeiture as to the following defendant assets:

                 a. $52,910.00 of $57,910.00 in United States currency, and

                 b. 3 Assorted Firearms

         3.      All known interested parties have been provided an opportunity to respond and

  publication has been effected as required by Rule G(4) of the Supplemental Rules for Admiralty

  or Maritime Claims and Asset Forfeiture Actions. (Docs. 4 and 20);




                                                   1
Case 1:18-cv-03274-DDD-KMT Document 22 Filed 12/01/20 USDC Colorado Page 2 of 3




         4.      The United States and the only claimant, Adam Zuniga, entered into a settlement

  agreement resolving all issues in dispute as to defendant $57,910.00 in United States currency

  and defendant 3 Assorted Firearms. The settlement agreement provides that:

                 a.       Claimant Adam Zuniga agreed to the forfeiture of $52,910.00 of defendant

                          $57,910.00 in United States currency and defendant 3 Assorted Firearms

                          to the United States,

                 b.       Reasonable cause exists for entry of a Certificate of Reasonable Cause

                          pursuant to 28 U.S.C. § 2465, and

                 c.       The parties to the settlement agreement waive any claim to costs and

                          attorney’s fees under Fed. R. Civ. P. 54(d)(1) and D.C.COLO.LCivR 54.1;

         5.      No other claims have been filed as to defendant $57,910.00 in United States

  currency and defendant 3 Assorted Firearms, and the deadline for any interested party to file a

  claim has elapsed.

         IT IS THEREFORE ORDERED that:

         The United States’ Unopposed Motion for Final Order of Forfeiture is GRANTED;

         The United States shall have full and legal title to the following assets and may dispose of

  the assets in accordance with law and in accordance with the terms and provisions of the parties’

  settlement agreement:

                 a. $52,910.00 of $57,910.00 in United States currency

                 b. 3 Assorted Firearms

         The Clerk of the Court is directed to enter Final Judgment; and

         A Certificate of Reasonable Cause, which this Order constitutes, is granted as to the

  defendant assets pursuant to 28 U.S.C. § 2465.



                                                   2
Case 1:18-cv-03274-DDD-KMT Document 22 Filed 12/01/20 USDC Colorado Page 3 of 3




     Dated: December 1, 2020.       BY THE COURT:




                                    _____________________________
                                    Daniel D. Domenico
                                    United States District Judge




                                       3
